DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 33-56 are currently pending in the instant application and are subject to the following restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 33-43, drawn to a method of treating triple negative breast cancer in a human patient, comprising administering to a patient in need of such treatment cabozantinib or a pharmaceutically acceptable salt thereof at a dose which activates circulating cell biomarkers.
Group II, claims 44-53, drawn to a method of treating triple negative breast cancer in a human patient, comprising administering to a patient in need of such treatment cabozantinib or a pharmaceutically acceptable salt thereof at a dose which activates circulating cell biomarkers, in combination with one or more additional therapies or agents.
Group III, claims 54-56, drawn to a method of treating triple negative breast cancer in a human patient having a baseline plasma concentration of sMET that is greater than the median baseline plasma concentration of sMET in humans, comprising administering to the patient an amount of cabozantinib or 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If applicant elect Group I, the species are as follows: 
A single species or a specifically disclosed combination of species of the Free Base Equivalent tablet dose amount (e.g. 20-mg Tablet, 40-mg Tablet, 60-mg Tablet).
If applicant elect Group II, the species are as follows: 
A single species or a specifically disclosed combination of species of the one or more additional agents. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 33-56.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and the above mentioned species lack unity of invention because even though the inventions of these groups require the technical feature of administering to a patient cabozantinib for treating triple negative breast cancer, this technical feature is not a special technical feature as it does Sameni (“Cabozantinib (XL184) Inhibits Growth and Invasion of Preclinical TNBC Models”, Clinical Cancer Research, Oct. 2, 2015) (Cited in IDS). Sameni discloses using the small molecule inhibitor cabozantinib for targeting the MET receptor, which is highly expressed across several triple negative breast cancer (TNBC) subtypes. It discloses administering cabozantinib significantly inhibited MET positive TNBC cells and teaches that cabozantinib treatment is an effective therapeutic strategy in several TNBC subtypes. (see: Abstract; Material and Method; Discussion). As the common technical feature of administering cabozantinib for treating triple negative breast cancer was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616